DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 178-179, 182-184, 187, 190-191, 196, and 199 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Braig et al. (US Pre-Grant Publication 2006/0030790).

an inlet (opening formed in (1204) by lance (1213)) [0325] for introduction of blood from the subject into the device; 
a microfluidic channel (channel (204) which is 0.7mm in width [0136], and is equivalent to the channel (1222) in Fig. 25)) for receiving fluid in fluid communication with the inlet; 
a storage chamber (1202) for receiving plasma or serum [0324]; and 
a membrane (1204) that is substantially impermeable to cells, wherein the membrane separates the microfluidic channel from the storage chamber and is capable of separating blood passing through to produce a portion enriched in plasma or serum [0324].  
Regarding claim 179, Braig also teaches that the storage chamber has a pressure less than ambient pressure [0323].  
Regarding claim 182, Braig also teaches that the microfluidic channel has a cross-sectional diameter of less than 1 mm [0136].  
Regarding claim 183, Braig also teaches that the microfluidic channel is sized to cause fluid flow using capillary action [0320].  
Regarding claim 184, Braig also teaches a vacuum chamber (1100), separate from the storage chamber (See Fig. 25).  
Regarding claim 187, Braig also teaches that the device further comprises a first module (1600) and a second module (1500) which is interpreted to be removable (at least by cutting) from the first module, wherein the second module (sample element (1500) which is equivalent to the sample element shown as 1200 in Fig. 25)) comprises the storage chamber.  

Regarding claim 191, Braig also teaches that the device separates less than 100 microliters of blood to produce a portion enriched in plasma or serum [0137].  
Regarding claim 196, Braig also teaches that the membrane is a separation membrane [0141].  
Regarding claim 199, Braig also teaches a septum (i.e. barrier (1204)) in fluid communication with the storage chamber [0320] (Fig. 25).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 180-181, and 188-189 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braig et al. (US Pre-Grant Publication 2006/0030790).
Regarding claims 180 and 181, Braig teaches the device of claim 179, but fails to specifiy the vacuum pressure. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the vacuum pressure in order to ensure sufficient driving force for moving the sample through the separation membrane and into the sample chamber. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claims 188 and 189, Braig teaches the device of claim 178, and further teaches that the device and sample chamber can be varied in size in order to accommodate a range of sample sizes at least as low as 1 microliter [0137], but fails to specify the storage chamber has a volume of less than 5 ml, or less than 1mL as claimed. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the size of the chamber in order to accommodate a sample of the desired volume while minimizing the size of the device. It has been held that "[W]here the In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claim 185-186, 192-193, and 197-198 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braig et al. (US Pre-Grant Publication 2006/0030790) in view of Egan et al. (US Pre-Grant Publication 2008/0199851).
Regarding claims 185, and 186, Braig teaches the device of claim 178, but fails to teach the device comprises a dissolvable interface at the storage chamber. Egan et al. teaches a device for analyte detection which comprises a dissolvable membrane used to slow the flow of the sample through the device to ensure proper mixing with any reagents which may be used [0107], such as salt membranes [0159] as well as protein, polysasccharide, and film forming membranes [0107]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Braig to include a dissolvable membrane as suggested by Egan in order to slow the flow of sample and allow for proper reagent mixing.
Regarding claims 192-193, Braig teaches the device of claim 178, but fails to teach that at least a portion of the storage chamber is coated with a material that promotes thrombolysis, or that the material is a polyester.  Egan teaches a device for analyte detection and configured to receive blood which is formed from polyester [0159] as well as being coated with materials to control hydrophilicity. Regarding the limitation that the polyester is coated onto the device, the limitation is interpreted to be a product by process limitation. Since the product as claimed is the same as the product of the psoposed combination, the claims are obvious over the prior art.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Regarding claims 197-198, Braig teaches the device of claim 178, but fails to teach wherein the membrane comprises a copolymer and has an average pore diameter of less than about 20 micrometers. Egan teaches a device for analyte detection and configured to receive blood and separate plasma [0098]. Egan further teaches that the device comprises a lateral flow separation membrane comprising a copolymer and having an average pore size of 1 micrometer to 250 micrometers. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Braig with the teachings of Egan and to provide the copolymer separation membrane with an average pore size of 1 -250 micrometers. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the pore size of less than 30 micrometers in order to effectively filter blood cells as desired by both Braig and Egan.

Claims 194-195 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braig et al. (US Pre-Grant Publication 2006/0030790) in view of Agarwal et al. (US Pre-Grant Publication 2011/0212453).
Regarding claims 194-195, Braig teaches the device of claim 178, but fails to teach that the device further contains an anticoagulant comprising heparin. Agarwal teaches an assay card for sample acquisition, treatment, and reaction configured for receiving a blood sample and separating plasma from the sample. Agarwal also teaches that the device comprises heparin in order to treat the sample and prevent coagulation [0081]. Therefore it would have been obvious to person having ordinary skill in the art at the time of the invention to modify the device of Braig with the teachings of Agarwal and to provide heparin in the device to prevent coagulation of the sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781